Name: Commission Regulation (EC) No 1413/98 of 2 July 1998 repealing Regulation (EC) No 727/98 suspending certain concessions provided for in Regulations (EC) No 1898/97 and (EC) No 1899/97 laying down rules of application in the pigmeat sector and in the poultrymeat and egg sectors respectively for the arrangements covered by Council Regulation (EC) No 3066/95
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities3. 7. 98 L 189/3 COMMISSION REGULATION (EC) No 1413/98 of 2 July 1998 repealing Regulation (EC) No 727/98 suspending certain concessions provided for in Regulations (EC) No 1898/97 and (EC) No 1899/97 laying down rules of application in the pigmeat sector and in the poultrymeat and egg sectors respect- ively for the arrangements covered by Council Regulation (EC) No 3066/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto- nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of Multilateral Trade Nego- tiations (1), as last amended by Regulation (EC) No 1595/ 97 (2), and in particular Article 8 thereof, Whereas Council Regulation (EC) No 703/98 (3) suspending certain concessions provided for in Regula- tion (EC) No 3066/95, suspends certain concessions regarding certain pigmeat products and certain poultry- meat products; whereas Commission Regulation (EC) No 727/98 (4) lays down detailed rules for the application of that suspension; Whereas Commission Regulation (EC) No 1406/98 (5) repeals the measures laid down in Article 1 of Regulation (EC) No 703/98; whereas, as a result, Regulation (EC) No 727/98 should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage- ment committees, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 727/98 is hereby repealed. Article 2 This Regulation shall enter into force on 3 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 328, 30. 12. 1995, p. 31. (2) OJ L 216, 8. 8. 1997, p. 1. (4) OJ L 100, 1. 4. 1998, p. 49. (3) OJ L 98, 31. 3. 1998, p. 1. (5) OJ L 188, 2. 7. 1998, p. 25.